Citation Nr: 0206219	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  00-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes secondary to service-connected pancreatitis.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1952 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim of service 
connection for diabetes secondary to service-connected 
pancreatitis.

Although the RO has developed the issue on appeal as though 
it was an original claim for service connection, the Board 
finds that this treatment of the veteran's claims is not 
entirely appropriate.  The records show that the RO denied 
the claim of entitlement to service connection for diabetes 
secondary to service-connected pancreatitis by a decision 
entered in April 1998.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  See 38 U.S.C.A. § 7105 
(West 1991).  As a result, the veteran's current claim for 
entitlement to service connection for diabetes secondary to 
service-connected pancreatitis must be considered a petition 
to reopen a prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  Consequently, the issue on appeal 
has been restated as set forth on the first page of this 
decision. 

In the decision below, the Board found that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for diabetes secondary to service-
connected pancreatitis; however, additional development is 
necessary before the issue of entitlement to service 
connection can be adjudicated.  All development is undertaken 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue. 
FINDINGS OF FACT

1.  Entitlement to service connection for diabetes secondary 
to service-connected pancreatitis was denied by a rating 
decision in April 1998; the veteran did not appeal the 
denial.

2. Evidence received since the April 1998 RO decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An April 1998 rating decision that denied the veteran's 
claim of entitlement to service connection for diabetes 
secondary to service-connected pancreatitis is final.  
38 U.S.C.A. §§ 1110, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.303, 20.302(a), 20.1103 (2001). 

2.  Evidence submitted since the April 1998 RO rating 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.   

Although the RO has not considered the issue at hand in light 
of the above-noted change in law nor has it notified the 
veteran of the laws and regulations for reopening a 
previously denied claim, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 294 (1993).  
In a May 1999 letter to the veteran, the RO notified him of 
specific evidence that was needed to support his claim.  
Moreover, as detailed in the decision below, the Board found 
that new and material evidence had been submitted to reopen 
the claim, therefore, there is no prejudice to the veteran in 
view of the favorable outcome.

New and Material Evidence

The veteran's initial claim of service connection for 
diabetes secondary to service-connected pancreatitis was 
denied by the RO in an April 1998 rating decision.  Although 
he was given written notification of this determination that 
same month, a timely appeal was not thereafter filed; 
therefore, the rating decision became final.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the April 
1998 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence available for the RO's consideration at the time of 
the April 1998 rating decision that is pertinent to the 
current appeal consisted of service medical records, a March 
1983 VA examination report, and medical records from Memorial 
Hospital of Martinsville and Henry County dated from 1989 to 
1997.  Service medical records do not include a diagnosis of 
diabetes.  The March 1983 VA examination report does not 
include any complaints, history, or diagnosis of diabetes.  
Private hospital records include a discharge summary that 
indicated the veteran was admitted in March 1989 with 
asthmatic bronchitis after failing to respond to outpatient 
therapy and that he had poorly controlled diabetes related to 
steroid use.  He was again admitted in April 1994 for 
uncontrolled diabetes.

Upon consideration of this evidence, the RO denied service 
connection on the basis that the claim was not well grounded 
due to the absence of evidence showing diabetes in service or 
within one year of separation from service.

Evidence submitted since the April 1998 rating decision 
includes May 1988 test results from Roche Biomedical 
Laboratories that showed high glucose, a duplicate discharge 
summary from Memorial Hospital of Martinsville and Henry 
County dated in March 1989, a June 1989 Memorial Hospital 
record received February 1999 that noted the veteran's 
diabetes, a statement from the veteran's wife attached to a 
medical record received in February 1999 that provided some 
history of the veteran's diabetes, statements from Maureen M. 
Aaron, M.D., received in February 1999 and June 2000 that 
noted her treatment of the veteran since 1993 and provided a 
nexus opinion.

Upon consideration of this evidence the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
diabetes secondary to service-connected pancreatitis.  
Specifically, the statement from Dr. Aaron received in 
February 1999 opined that the injury in service more than 
likely contributed to the pancreatic damage, thus the 
diabetes.

Since the nexus opinion that linked the veteran's diabetes to 
service-connected pancreatitis, which was provided by his 
private physician, is not cumulative or duplicative of 
evidence considered at the time of the April 1998 RO decision 
and bears directly and substantially upon the specific matter 
under consideration, it must be considered in order to fairly 
decide the claim on the merits. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes secondary to 
service-connected pancreatitis is reopened. 


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

